Citation Nr: 0432203	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  00-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for polyarthralgia 
(claimed as atrophy of the left leg, a lumbosacral spine 
condition, and a left hip condition), including as secondary 
to service-connected bilateral knee disabilities.

2.  Entitlement to an initial evaluation in excess of 70 
percent for major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran served on active duty for training from March 
1979 to June 1979, and on active duty from April 1981 to 
November 1982.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

The veteran also appealed the RO's November 1993 rating 
decision granting the veteran service connection for a left 
knee disability and assigning that disability an evaluation 
of 10 percent.  However, in a rating decision dated May 1999, 
the RO increased the evaluation assigned that disability to 
40 percent.  Thereafter, in a written statement received the 
same month, the veteran withdrew his appeal with regard to 
that issue. 

In addition, the veteran appealed the RO's May 1999 and 
September 2000 rating decisions granting service connection 
for a right knee disability and assigning that disability an 
evaluation of 30 percent, denying special monthly 
compensation based on the loss of use of the left foot, 
specially adapted housing, and a special home adaptation 
grant, and granting a total disability evaluation based on 
individual unemployability (TDIU), effective from July 22, 
1998.  In a rating decision dated November 2001, the RO then 
granted the veteran a separate evaluation for osteoarthritis 
of the right knee, assigned that disability an evaluation of 
10 percent, and assigned the veteran's TDIU an earlier 
effective date of April 6, 1992.  Thereafter, in written 
statements received in October 2001 and December 2003, the 
veteran withdrew his appeal with regard to these issues.  The 
latter written statement was received after the RO had 
already certified for appeal the issues of entitlement to an 
increased evaluation for a right knee disability and 
entitlement to special monthly compensation based on the loss 
of use of the left foot.  Therefore, the VA Form 8 
(Certification of Appeal) does not reflect the veteran's 
withdrawal of his appeal with regard to these issues.  

The claims still on appeal are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to this appeal. 


REMAND

The veteran seeks service connection for disability affecting 
his low back, left hip and left leg, and a higher initial 
evaluation for his service-connected psychiatric disability.  
Additional development by the RO is necessary before the 
Board can decide this appeal.

First, in a letter dated August 2004, an Acting Veterans Law 
Judge denied the veteran's request to be rescheduled for a 
new videoconference hearing at the Boston RO.  She based this 
denial on the fact that the veteran failed to appear, failed 
to request a new hearing date in a timely manner, and did not 
provide any reason for doing so.  Since then, however, the 
veteran has submitted a written statement explaining the 
reasons for which he did not appear or request a change of 
hearing date.  Therein, he again requests a new 
videoconference hearing.  Based on the veteran's written 
statement, by letter dated September 2004, a Chief Veterans 
Law Judge has granted the veteran's request.  Accordingly, on 
remand, the RO should schedule the veteran for such a 
hearing.  

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
VCAA by providing the veteran adequate notice and assistance 
regarding his claims.  

With regard to notice, the Board notes that, in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that the VCAA requires VA to provide notice, consistent with 
the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
also held that, furthermore, in what can be considered a 
fourth element of the requisite notice, under 38 C.F.R. § 
3.159(b), VA must "also request that the claimant provide 
any evidence in his possession that pertains to his claim.  
Id.

In this case, the RO has not sent the veteran VCAA notice 
informing him of the evidence needed to support the claims 
now being remanded, explaining to him whether he is 
responsible for submitting such evidence or whether VA would 
obtain and associate such evidence with the claims file, and 
advising him to provide all evidence in his possession that 
pertains to these claims.  This procedural defect should be 
cured on remand.

With regard to assistance, the Board notes that there appears 
to be relevant evidence that is outstanding and needs to be 
secured.  In March 2004, the veteran submitted a one-page 
report of an August 2001 VA outpatient orthopedic visit.  
Prior to doing so, he submitted written statements, including 
from a VA physician, suggesting that he has been receiving 
regular treatment for orthopedic complaints during the last 
decade.  However, there are no treatment records, VA or non-
VA, in the claims file dated from 1998 to 2001 or since 2001.  
Inasmuch as all such records are pertinent to the veteran's 
claims, the RO should secure them on remand.  

Third, in March 2004, the veteran submitted pertinent 
evidence directly to the Board in support of his service 
connection claim.  The RO did not consider this evidence in 
the first instance and the veteran has not waived his right 
to have the RO do so.  On January 23, 2002, final rules were 
promulgated, which, in part, allowed the Board to consider 
additional evidence without having to refer the evidence to 
the AOJ for initial consideration, or to obtain the 
appellant's waiver.  See 67 Fed. Reg. 3,099, 3,103-104 (Jan. 
23, 2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
held that the provisions of 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002) were inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, the RO must ensure that the veteran is afforded due 
process by initially considering the previously noted 
evidence, a report of an August 2001 VA outpatient orthopedic 
visit, in support of the veteran's service connection claim.

This case is REMANDED for the following development:

1.  In accordance with all applicable 
statutory and regulatory provisions, the 
RO should schedule the veteran for a 
videoconference hearing before the Board.

2.  The RO should contact the veteran and 
request him to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have evaluated his back, left 
hip, left leg and psychiatric complaints 
since his discharge from active service 
and whose records are not already in the 
claims file.

3.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  If any pertinent 
records are unavailable, the RO should 
document this fact in writing in the 
record.

4.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to his claims.  
The RO should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

5.  Once all development is completed, the 
RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record, including that 
which the veteran submitted directly to 
the Board in March 2004.  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




